Exhibit 10.1

AMENDMENT NO. 2 TO COMMON STOCK SALES AGREEMENT


November 13, 2020

 

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, NY 10022

 

 

Ladies and Gentlemen:

 

aTyr Pharma, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (the “Agent”)
are parties to that certain Common Stock Sales Agreement dated May 21, 2019, as
amended on June 18, 2019 (together, the “Original Agreement”). All capitalized
terms not defined herein shall have the meanings ascribed to them in the
Original Agreement. The parties, intending to be legally bound, hereby amend the
Original Agreement pursuant to the terms of this amendment No. 2 to the Original
Agreement (this “Amendment No. 2”) as follows:

 

 

1.The first paragraph of Section 1 of the Original Agreement is hereby deleted
in its entirety and replaced with the following:

 

“Issuance and Sale of Placement Shares.  The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, and in its sole discretion, it may issue and sell
through or to HCW, as sales agent or principal, up to $20,000,000 of shares (the
“Placement Shares”) of the Company’s common stock, $0.001 par value per share
(the “Common Stock”); provided however, that in no event shall the Company issue
or sell through or to HCW such number of Placement Shares that (a) exceeds the
number of shares or dollar amount of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made, (b) exceeds the number of shares or dollar amount registered on the
Prospectus Supplement (as defined below), or (c) would cause the Company to
exceed the dollar amount limitations set forth in General Instruction I.B.6 of
Form S-3 (the lesser of (a), (b) or (c), the “Maximum Amount”).  Pursuant to
this Agreement, shares of Common Stock were previously sold for $6,509,937 in
aggregate gross proceeds under a prior prospectus and prior prospectus
supplements. Under this Agreement, as amended by Amendment No. 1 to Common Stock
Sales Agreement, dated June 18, 2019 and Amendment No. 2 to Common Stock Sales
Agreement, dated November 13, 2020, the Company may issue and sell through or to
HCW, as sales agent or principal, further shares of Common Stock having an
aggregate offering price of up to $13,490,063 pursuant to the Prospectus (as
defined below).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in
this Section 1 on the number of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that HCW shall
have no obligation in connection with such compliance.  The issuance and sale of
Placement Shares through or to HCW will be effected pursuant to the Registration
Statement, although nothing in this Agreement shall be construed as requiring
the Company to use the Registration Statement to issue any Placement Shares.”

 

2.All references to “May 21, 2019 (as amended by Amendment No. 1 to Common Stock
Sales Agreement, dated June 18, 2019)” set forth in Schedule 1 and Exhibit 7(m)
of the Original Agreement are revised to read “May 21, 2019 (as amended by
Amendment No. 1 to Common Stock Sales Agreement, dated June 18, 2019 and
Amendment No. 2 to Common Stock Sales Agreement, dated November 13, 2020)”.

DM3\5241675.1

DM3\7091235.1

--------------------------------------------------------------------------------

 

 

3.Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

 

4.Entire Agreement; Amendment; Severability. This Amendment No. 2 to the
Original Agreement together with the Original Agreement (including all schedules
and exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto) constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 2; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement.

 

5.Applicable Law; Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

6.Waiver of Jury Trial. The Company and the Agent each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this amendment or any transaction contemplated hereby.

 

7.Counterparts. This amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed amendment by one party to
the other may be made by facsimile transmission.

 

 

[Remainder of Page Intentionally Blank]

 

2

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding among the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Original
Agreement between the Company and the Agent.  

Very truly yours,

 

 

 

Atyr pharma, inc.

 

By: /s/ Sanjay S. Shukla

Name: Sanjay S. Shukla, M.D., M.S.

Title:President and Chief Executive Officer

 

 

 

H.C. WAINWRIGHT & cO., LLC

 

 

 

By:  Edward D. Sivera

Name: Edward D. Silvera

Title:  Chief Operating Officer

 

 

 

 

[Signature page to Amendment No. 2 to Common Stock Sales Agreement]